Dodge, J.
The appellant’s brief contains no assignment of errors, and if any supposed error is not expressly considered he may ascribe the omission to that failure of the brief.
The appellant asserts errors in overruling a motion, made by him after judgment and after the term at which the verdict was rendered, for leave to file exceptions to the charge, and also a motion, made likewise after judgment, to vacate the latter and for new trial on the ground of insufficiency of evidence to support the verdict. We cannot consider whether any error was thus committed in either of these orders made after judgment in absence of appeals from such orders specifically. Sec. 3070, Stats. (1898) ; Guetzkow v. Smith, 105 Wis. 94, 96, 80 N. W. 1109; Bank of Commerce v. Elliott, 109 Wis. 648, 668, 85 N. W. 417.
Defendant complains of several rulings'upon the admission of evidence:
(a) As to the first, the only ruling which appears by the bill of exceptions was in appellant’s favor, sustaining his ob~ *72jection to a question. True, evidence of the same sort seems to have been admitted immediately thereafter, but the bill of exceptions discloses no objection or ruling of tbe court tbereon, hence no error.
(b) Questions asked: “State whether or not your health has been good since the defendant failed to marry you,” “Did this failure to marry you prey on your mind or trouble your mind ? ” were objected to as leading. The latter certainly has such vice, but the extent to which direct and leading questions may be put is very largely in the discretion of the court, and we cannot say that such discretion was exceeded in this instance, where the witness appears to have been illiterate and imperfectly familiar with English. Bannen v. State, 115 Wis. 317, 327, 91 N. W. 107, 965.
(c) The exclusion of question on cross-examination, “Then you did not care to marry him at the time you had the examination before the court commissioner?” This was merely by way of argumentative conclusion, from the testimony given before the commissioner, as to a mental state. What she in fact testified on that occasion had been shown, from which the jury could judge as to her state of mind. We cannot think that the exclusion of this argumentative question was error for which the judgment should be reversed. We find nothing else in the appellant’s brief to justify discussion.
By the Court. — Judgment affirmed.